          Case 2:21-cv-00249-WSS Document 4-1 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

REDBRICK VENTURES LTD. and                     §
PRIMESHIPPING INTERNATIONAL                    §
                                               §            Case No. 2:21-cv-249-WSS
                      Plaintiffs,              §
vs.                                            §            IN ADMIRALTY
                                               §
CAC MARITIME LTD. and                          §
STIEGLER SHIPPING COMPANY INC.                 §
                                               §
                                               §
                      Defendants               §

                     ORDER GRANTING SPECIAL PROCESS SERVER

        An application having been made by Plaintiff for an Order Appointing a Special Process

 Server pursuant to Rule 4(c)(3) of the Federal Rules of Civil Procedure and Rule B of the

 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, wherein

 Plaintiff requested the Court appoint a member of the firm, or a third party process service, who

 are over the age of 18 and not parties to this action, as a special process server, and award such

 other and further relief as the Court may deem appropriate in the circumstances, it is hereby:

        ORDERED, that any agent and/or employee of Thomson Rhodes Cowie P.C., or a third-

 party process service, or any other person or organization having authority, who is over the age

 of 18 and not a party to this action, be and is hereby appointed, in addition to the United States

 Marshal, to serve the Process of Maritime Attachment and Garnishment and Verified Complaint

 upon garnishee PNC Bank Corp. at a branch location that will accept service.

        IT IS FURTHER ORDERED that in light of the ongoing national pandemic, a copy of

 the Process of Maritime Attachment and Garnishment and Order of Maritime Attachment may be

 served by verifiable electronic means including but not limited to facsimile or e-mail.



                                                   1
       Case 2:21-cv-00249-WSS Document 4-1 Filed 02/23/21 Page 2 of 2




SIGNED this     day of _______________, 2021.


SO ORDERED:



                              UNITED STATES DISTRICT COURT JUDGE




                                        2
